Citation Nr: 0633527	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-16 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for cluster headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from May 1984 to 
September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Togus, Maine.


FINDINGS OF FACT

1. There is clear and unmistakable evidence demonstrating 
that the veteran's cluster headaches existed at the time of 
his entry into active military service, although it was not 
noted on the veteran's pre-induction examination.

2. The credible and probative evidence clearly and 
unmistakably shows that the veteran's pre-service cluster 
headaches did not undergo a permanent increase in severity, 
beyond natural progress, during service.


CONCLUSIONS OF LAW

1. The evidence establishes that the veteran had cluster 
headaches at the time of his entry into active service which 
were not aggravated during service; therefore, the 
presumption of soundness at entrance into service is rebutted 
by clear and unmistakable evidence.  38 U.S.C.A. § 1111 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.304(b) (2006).

2. The presumption of soundness having been rebutted, the 
competent evidence of record weighs against a finding that 
there was any permanent increase in the severity of the pre-
existing cluster headaches during the veteran's active 
service.  38 U.S.C.A. §§ 1131, 1153, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  A December 2002 letter informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board notes 
that this letter was sent to the appellant prior to the July 
2003 rating decision.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The December 2002 letter advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This 
letter essentially notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  
During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the claim of service connection for cluster 
headaches, the Board has concluded that the preponderance of 
the evidence is against this claim.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned have therefore been rendered moot, and the absence 
of notice on these two elements of a service connection claim 
should not prevent a Board decision on the veteran's claim.

Thus, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

B. Duty to Assist

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) 
(2006).  The veteran's service medical records are associated 
with the claims folder, as well as private treatment records 
from Dr. Banfer and the Mayo Clinic.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claim.  The veteran 
was afforded a VA neurological examination in July 2003.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b)(2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a)

Under 38 U.S.C.A. § 1132 (West 2002) and 38 C.F.R. § 3.304(b) 
(2006), when no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a), (b) (2006).  If this burden is met, then the 
veteran is not entitled to service- connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under 38 C.F.R. § 1132, the veteran's claim is one 
for service connection.  See Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).  This means that no deduction 
for the degree of disability existing at the time of entrance 
will be made if a rating is awarded.  See 38 C.F.R. § 3.322 
(2006).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) was amended during the 
pendency of this appeal, effective May 4, 2005.  See 70 Fed. 
Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. § 
3.304(b) (2006)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 
(2003).

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c) (West 2002).

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306 (2006).  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service-connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court has held that the 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Subsequently, a higher court explained 
the Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 
(Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1132, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based upon 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1) (2005).

The veteran contends that he first experienced cluster 
headaches while in service, and that such headaches continued 
post-service through the present.  He denies that the 
evidence of record shows that his cluster headaches pre-dated 
his active duty service, and instead, argues that any history 
in which he reported headaches dating back to his teenage 
years refers to tension, and not cluster, headaches.  He 
therefore claims that entitlement to service connection for 
cluster headaches is warranted because he did not have any 
such problem before service.  Applying the legal criteria 
above, the Board notes that, at the veteran's June 1983 
enlistment examination, his neurological system was normal on 
clinical examination.  Thus, the veteran's cluster headaches 
were not "noted" when he entered active duty, and the 
presumption of soundness applies.  Next, the Board must 
determine whether, under 38 U.S.C.A. § 1132 and 38 C.F.R. 
§ 3.304(b), the presumption of soundness is rebutted by clear 
and unmistakable evidence that the claimed cluster headaches 
existed prior to service and were not aggravated therein.  
The Board finds the presumption of soundness has been 
rebutted in this case, as explained below.

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease.  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
inccurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b).

The Board notes that the veteran's service medical records 
indicate that he presented for complaints of severe, 
recurrent headaches in July 1985.  At the time, the veteran 
reported that such headaches were continuous throughout the 
day, and that he had had them for "several" years.  The 
examiner also noted that the veteran has a history of the 
condition following eye surgery in June 1977.  Further review 
of the veteran's service medical records indicates that the 
veteran reported undergoing surgery in 1977 or 1978 for a 
detached retina in his right eye on his June 1983 enlistment 
examination.  The July 1985 examiner indicated a diagnosis of 
vascular, cluster headaches.  

The Board finds that this evidence weighs against the 
veteran's claim that his cluster headaches began in service.  
Although the veteran now contends that his headaches pre-
service differed from his in-service and post-service 
headaches, the Board finds the veteran's contemporaneous 
statements regarding the pre-service onset of his cluster 
headaches while seeking treatment to be more credible.

In addition to the July 1985 service medical record, which 
indicates the veteran reported that his headaches began prior 
to service, there are multiple private treatment records 
which indicate that the veteran's headaches began prior to 
service.  A June 1998 neurology consultation report notes 
that the veteran reported a history of headaches which 
usually lasted thirty to ninety minutes, and occurred mostly 
at night and in the fall dating back to his teenage years.  
The neurologist diagnosed the veteran as having vascular 
headaches which appear to be clustered in nature.  A second 
neurology consult in June 1998 notes that the veteran has a 
history of cluster headaches dating back to 1982.  This 
examiner indicated that his summary of the veteran's history 
included a review of the veteran's private medical records.

A July 2003 VA examination report also indicates a diagnosis 
of cluster headaches; however, the examiner concluded that 
such headaches pre-dated service and that they were not 
permanently worsened as a result of service.  The examiner 
reached this conclusion after a review of the claims folder, 
including all private and service medical records, as well as 
an interview with and examination of the veteran.  The 
examiner noted that the veteran's July 1985 in-service 
headache is consistent with the veteran's current cluster 
headaches.  However, the examiner also highlighted the fact 
that the veteran's medical records indicate that he reported 
having cluster headaches prior to service.  The VA examiner 
again noted in a January 2004 addendum to the July 2003 
examination that it is more likely than not that the 
veteran's pre-service headaches were the beginning of the 
veteran's cluster headaches.

In a May 2004 written statement, the veteran's representative 
argues that the VA examiner's medical opinion that the 
veteran's cluster headaches pre-dated service are based 
solely on the veteran's own statements, which are 
insufficient to rebut a presumption of soundness.  However, 
the Board notes that while, technically, the medical 
histories found in the veteran's claims folder are statements 
by the veteran, they are also contemporaneous records of 
treatment and thus, of great probative value.  Therefore, the 
VA examiner did not err in relying on such statements in 
analyzing the onset of the veteran's current disability.  
Furthermore, the VA examiner's conclusion was based on all of 
the available evidence, including a personal interview and 
examination of the veteran.  In weighing the evidence, the 
Board finds that the contemporaneous evidence of record 
carries more probative weight than the veteran's current 
statements regarding the onset of his cluster headaches.

The Board notes the veteran has asserted that he did not have 
any cluster headaches prior to service.  However, the Board 
finds probative the veteran's service and private medical 
records, which reflect the veteran reported that he started 
having such severe headaches prior to service.  While the 
veteran contends that such statements refer to all types of 
headaches, and not just cluster headaches, the Board notes 
that none of the physicians treating the veteran made this 
distinction in their treatment reports.  In addition, the 
Board notes that the July 2003 VA examiner provided a medical 
opinion establishing the onset of the veteran's cluster 
headaches prior to his active duty service.

The Board acknowledges that the veteran has continuously 
stated he did not have cluster headaches before service.  
However, while a layperson is capable of providing evidence 
of symptomatology, he is generally not capable of opining on 
matters requiring medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
gives more probative weight to the opinions of medical 
professionals and finds that the veteran's cluster headaches 
clearly and unmistakably existed prior to service.

Next the Board must determine whether there is clear and 
unmistakable evidence that the veteran's pre-existing cluster 
headaches were not aggravated (i.e., incurred a permanent 
increase in the underlying disability which was not natural 
progress) during service.  The record does not contain any 
evidence indicating that the veteran's service aggravated his 
cluster headaches.  The veteran's June 1985 in-service 
complaint of headaches indicates that he reported daily 
headaches for one to two weeks every six to eight months.  
Such headaches were noted as manifested by throbbing 
unilateral pain over the right eye.  The veteran denied 
nausea, vomiting, or blurred vision.  The veteran's post-
service medical records do not indicate an increase in the 
frequency of his cluster headaches, nor do his records reveal 
a reported increase in the severity of such headaches as 
related to his military service.  In none of these private 
medical records does the veteran discuss his military 
service, nor does he indicate that his service had an impact 
on the cluster headaches.  Furthermore, a June 1998 neurology 
consultation report indicates that the veteran reported that 
his headaches follow a typical pattern, and that only 
recently such pattern changed, resulting in increasing 
frequency and severity.
Finally, the July 2003 VA examiner concluded that there is no 
evidence in the veteran's service medical records that the 
cluster headaches were permanently worsened by service.  The 
examination report notes the single in-service complaint as 
support for such conclusion.  Again, the Board notes that the 
examiner's conclusions were drawn after a thorough review of 
the claims file, as well as an interview with and examination 
of the veteran.  Thus, the Board finds such medical opinions 
to carry great probative weight.  Therefore, the Board 
concludes that clear and unmistakable evidence shows that the 
veteran's preexisting cluster headaches did not permanently 
increase in severity during service.  Accordingly, the 
presumption of soundness is rebutted and the veteran's 
cluster headaches are found to have preexisted service.

There is no competent medical evidence which indicates that 
the veteran's preexisting cluster headaches were aggravated 
by service.  With consideration of the veteran's service 
medical records, the probative VA examiner's report, the 
veteran's private medical records, and the absence of any 
medical opinion suggesting aggravation of the veteran's 
cluster headaches in service, in light of the above analysis, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for cluster 
headaches on the basis that they preexisted service and were 
not aggravated therein.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for cluster headaches is 
denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


